                  So Ordered.

Dated: February 23rd, 2021
     1

     2

     3

     4

     5

     6

     7                             UNITED STATES BANKRUPTCY COURT
     8                              EASTERN DISTRICT OF WASHINGTON
     9                                             )
         In Re:                                    )       Lead Case No. 19-00473-FPC11
    10                                             )       Jointly Administered
         R&R TRUCKING, INC. and RICARDO            )
    11   CANTU and ROSA CANTU,                     )       FINDINGS OF FACT AND CONCLUSIONS
                                                   )       OF LAW REGARDING CONFIRMATION OF
    12              Debtors/Debtors in Possession. )       DEBTORS’ SECOND AMENDED PLAN OF
                                                   )       REORGANIZATION
    13                                             )
    14            THIS MATTER come on for hearing on February 23, 2021 for confirmation of Debtors
    15   2nd Amended Plan of Reorganization (the “Plan”) (ECF No. 198). John W. O'Leary and Joshua
    16   Busey appearing for Debtors; Justine Koehle appearing for Connell Oil, Inc.; Dina Yunker Frank
    17   appearing for the State of Washington; Jonathan Golding appearing for BMO Harris Bank;
    18   Karen Orehoski appearing for PACCAR; and James Perkins appearing for the US Trustee. The
    19   court having reviewed the Debtors’ Second Amended Plan of Reorganization and the
    20   Declaration of Rosa Cantu, and having heard the arguments of counsel, makes the following
    21   FINDINGS OF FACT AND CONCLUSIONS OF LAW
    22            1.    Debtors in possession, R&R Trucking, Inc. and Ricardo and Rosa Cantu,
    23   collectively referred to as “Debtors” filed Chapter 11 proceedings on March 1, 2019 and April
    24   26, 2019, respectively. By order of the court entered November 12, 2019, the two cases were
    25   administratively consolidated.
    26

    27
         FINDINGS OF FACT AND CONCLUSIONS OF                                                GRAVIS LAW, PLLC
         LAW REGARDING CONFIRMATION OF                                            601 W. KENNEWICK AVENUE
    28
         DEBTORS’ SECOND AMENDED PLAN OF                                         KENNEWICK, WA 99336-0498
         REORGANIZATION - 1                                               (509) 588-0431 / Fax (866) 419-9269

         19-00473-FPC11        Doc 246    Filed 02/23/21     Entered 02/23/21 13:26:16        Pg 1 of 17
1           2.     Debtors filed their Second Amended Disclosure Statement and Second Amended
2    Plan of Reorganization on December 14, 2020. The order approving the Second Amended
3    Disclosure Statement and Setting Confirmation was entered by the above entitled Court on
4    December 23, 2020.
5           3.     Debtors gave proper notice of their Plan and the Hearing on Confirmation of the
6    Plan to creditors and parties in interest as required by FRBP 2002, LBR 2002-1, and LBR 3018-
7    1, as well as other applicable provisions of the bankruptcy code and the Federal Rules of
8    Bankruptcy Procedure by serving the Second Amended Disclosure Statement, Second Amended
9    Plan of Reorganization, List of Classifying Claims and Interest, and Ballot. Proof of service of
10   such notice was filed with the court [ECF No. 213].
11          4.     The hearing on confirmation after notice to creditors was held on February 23,
12   2021, by telephone conference hearing.
13          5.     The following classes of claims are impaired under the plan:
14                 Class 3: The Allowed Secured Claim of Bank of Eastern Washington
15                 Class 4: The Allowed Secured Claim of BMO Harris Bank
16                 Class 5: The Allowed Secured Claim of PACCAR Financial Corp.
17                 Class 6: The Allowed Secured Claim of Volvo Financial Services
18                 Class 7: The Allowed Secured Claim of ENGS
19                 Class 8: The Allowed Unsecured Claims Against R&R Trucking, Inc.
20                 Class 9: Equity Security Holders
21                 Class 12: The Allowed Secure Claims of Les Schwab
22                 Class 14: The Allowed General Unsecured Claims of Ricardo and Rosa Cantu
23          6.     Debtors properly filed a Report of Balloting [ECF No. 236]. The Report of
24   Balloting indicates that a Class 2 priority claim voted for the Plan, Class 3 impaired creditor
25   Bank of Eastern Washington voted for the Plan, Class 5 impaired creditor of PACCAR voted
26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                 GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                             601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                          KENNEWICK, WA 99336-0498
     REORGANIZATION - 2                                                (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11       Doc 246     Filed 02/23/21       Entered 02/23/21 13:26:16       Pg 2 of 17
1    against the Plan as well as objecting to the Plan, and a Class 8 impaired unsecured creditor voted
2    for the Plan. There were no Class 8 unsecured creditors that voted against the Plan.
3           7.       No ballots other than those identified in the Report of Balloting have been
4    received by Debtors.
5           8.       No government regulatory commission or agency is required to approve the Plan
6    or terms of the Plan.
7           9.       Debtors’ Plan satisfies the requirements of 11 U.S.C. § 1129(a)(7) in that each
8    holder of a claim or interest has accepted the Plan or will receive or retain under the Plan
9    property of a value, as of the effective date of the Plan, that is not less than the amount that such
10   hold would receive or retain if Debtors were liquidated under Chapter 7 of the Bankruptcy Code
11   on such date.
12          10.      Administrative priority claims described by 11 U.S.C. § 503(b) and 11 U.S.C. §
13   507(A)(2) are provided for as required by 11 U.S.C. § 1129(a)(9).
14          11.      The Plan has been accepted in writing by at least one non-insider class of
15   impaired creditors as required by 11 U.S.C. § 1129(a)(10). The provisions of Chapter 11, Title
16   11 of the United States Code have been complied with, and the Plan complies with all provisions
17   of Title 11 of the United States Code as well as other applicable law.
18          12.      Confirmation of the Plan is not likely to be followed by liquidation, or the need
19   for further financial reorganization of Debtors.
20          13.      The Plan is fair and equitable with respect to the treatment of the non-voting
21   classes pursuant to 11 U.S.C. § 1129(b)(2)(A). Each holder of a claim or interest has accepted
22   the Plan or non-voting class or objecting class will retain under the Plan property of a value, as
23   of the effective date of the Plan, that is not less than the amount that such holder would receive
24   or retain if Debtors were liquidated under Chapter 7 of the Code on such date, and with the
25   Amendments to Debtors’ Second Amended Plan of Reorganization, the Plan does not
26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                    GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                                601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                             KENNEWICK, WA 99336-0498
     REORGANIZATION - 3                                                   (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11          Doc 246    Filed 02/23/21     Entered 02/23/21 13:26:16          Pg 3 of 17
1    discriminate unfairly and is fair and equitable with respect to each class of claims or interest that
2    is impaired under the Plan and has not accepted the Plan.
3           14.     Debtors disclosed the identity of family members and individuals who are officers
4    or directors of R&R Trucking, Inc. and the continuance of those individuals in management
5    positions. Debtors also disclosed the identity of insiders and their compensation.
6           15.     No 11 U.S.C. § 1111(b) elections have been made by any secured creditor.
7           16.     These were voluntary Chapter 11 filings by the Debtors. As such, no fees are due
8    to any involuntary creditors.
9           17.     Neither Debtor owes child support or domestic support obligations.
10          18.     Neither Debtor has unpaid wage claims nor claims for commissions.
11          19.     Neither Debtor has claims for non-payment to any employee benefit plan.
12          20.     Neither Debtor operates a grain storage facility.
13          21.     Neither Debtor owes a debt to fishermen.
14          22.     There are no claims made by any creditors for pre-petition deposits for purchase
15   or lease of products for any creditor’s personal family or household use.
16          23.     Neither Debtor owes the bankruptcy court for any fees.
17          24.     Debtors are not paying retiree benefits; therefore, no retiree benefits will be
18   affected by the Plan.
19          25.     While Ricardo and Rosa Cantu are individuals, 11 U.S.C. § 1129(a)(15) is
20   inapplicable because no unsecured creditor objects to confirmation of the plan.
21          26.     All payments made or promised by Debtors under the Plan for services, or for
22   cost and expenses incident to the case, have been fully disclosed to the Court and are reasonable
23   and have been approved, are hereby approved, or are to be fixed after confirmation of the Plan,
24   would be subject to approval by the court. Any and all payments for professional services,
25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                    GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                                601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                             KENNEWICK, WA 99336-0498
     REORGANIZATION - 4                                                   (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11          Doc 246    Filed 02/23/21     Entered 02/23/21 13:26:16          Pg 4 of 17
1    including authorization required by 11 U.S.C. § 327 and 330, shall remain subject to bankruptcy
2    code approval notwithstanding confirmation of the Plan.
3           27.     Prior to filing Debtors’ bankruptcy petitions, Debtor R&R Trucking, Inc. was
4    owned 100% by Ricardo and Rosa Cantu. The ownership will not be changed after confirmation.
5    After confirmation the reorganized Debtors intend to continue employing insiders as described in
6    the Second Amended Disclosure Statement.
7           28.     Objections to confirmation of the plan were filed by PACCAR Financial Corp.
8    [ECF No. 214] and the Washington State Taxing Agencies [ECF No. 237].
9           29.     The Second Amended Plan of Reorganization, amended as follows by the Order
10   Confirming Plan, resolved all outstanding creditor objections:
11                  a. Section 2.3 of the Second Amended Plan of Reorganization shall be stricken
12                     in its entirety and replaced as follows:
13                     2.3 (Impaired) Washington State Department of Labor and Industries.
                           The Debtor or Reorganized Debtor, as the case may be (“Debtor”), shall
14                     pay in full the $58,901.18 priority tax claim of the Washington State
                       Department of Labor and Industries (“L&I”), together with interest at the rate
15                     specified in RCW 51.48.210, in equal monthly installments of not less than
                       $1,782.95 each. Payments will be made monthly, due on the first day of the
16                     month, starting on the first date after the Effective Date and ending on the last
                       such date that is no more than five (5) years after the Petition Date. The
17                     Debtor shall have the right to pay the balance of the allowed priority tax claim
                       in full at any time on or after the Effective Date without premium or penalty
18                     of any kind.
                           The $4,345.12 remainder of L&I’s claim shall be paid as a Class 8 general
19                     unsecured creditor.
                           In the event of default by the Debtor of any of the provisions of the Plan
20                     regarding payment of L&I’s claims, after 15 days written notice of default and
                       failure by the Debtor to cure, all deferred tax liabilities are immediately due
21                     and payable, and L&I may proceed against the assets of the Debtor or, as the
                       case may be the Reorganized Debtor, using any available state or federal
22                     remedies.
                           Notwithstanding anything to the contrary stated elsewhere in this Plan, the
23                     priority tax claim of L&I shall not be discharged until paid in full.
24

25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                   GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                               601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                            KENNEWICK, WA 99336-0498
     REORGANIZATION - 5                                                  (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11        Doc 246     Filed 02/23/21     Entered 02/23/21 13:26:16          Pg 5 of 17
1                b. The Class 4 treatment provided in the Second Amended Plan of
2                   Reorganization for the Impaired Claim of BMO Harris Bank is hereby
3                   modified to include the following language:
4                       i. Except as modified by the Plan, the terms of the loan agreements
5                          otherwise control and remain in effect, including, but not limited to,
6                          the requirements that the Debtors maintain adequate insurance on the
7                          collateral.
8                c. The Class 5 treatment provided in the Second Amended Plan of
9                   Reorganization for the Impaired Claim of PACCAR Financial Corp, shall be
10                  revised in the following respects:
11                      i. The approximate total balance owed to PACCAR, as of January 7,
12                         2021, is $254,213.18.
13                     ii. Monthly payments to PACCAR shall be $5,000.00 per month.
14                     iii. The following language shall also be added: Except as modified by the
15                         Plan, the terms of the loan agreements otherwise control and remain in
16                         effect. This includes, but is not limited to, the requirement that Debtors
17                         will maintain adequate insurance on the collateral and will provide
18                         PACCAR proof of insurance for any collateral within ten days of any
19                         request by PACCAR or its counsel. That collateral includes the
20                         collateral identified in the second amended disclosure statement and a
21                         2013 Peterbilt 386 VIN ending in 140619; and a 2014 Peterbilt 386
22                         VIN ending 218573.
23               d. The budget attached to the Second Amended Plan of Reorganization is
24                  replaced in its entirety with the plan budget attached hereto as Exhibit A. The
25                  revised budget includes the payments set forth above to L&I and PACCAR.
26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                               GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                           601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                        KENNEWICK, WA 99336-0498
     REORGANIZATION - 6                                              (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11    Doc 246     Filed 02/23/21        Entered 02/23/21 13:26:16       Pg 6 of 17
1                      The revised budget also includes an estimated payment schedule to unsecured
2                      creditors.
3                  e. Article XII of the Second Amended Plan of Reorganization shall be amended
4                      to allow notice of default to be sent by email as follows:
5                          i. To the Debtors: Rosa and Ricardo Cantu and R&R Trucking, Inc.
6                              rosa@randrtruckinginc.com
7                              With copy to: Attorney John O’Leary on behalf of R&R Trucking,
8                              Inc. JOLeary@gravislaw.com; Attorney Joshua Busey on behalf of
9                              Rosa and Ricardo Cantu joshua.busey.attorney@gmail.com
10                         ii. Service of any such notice by email requires confirmation of read
11                             receipt to be effective.
12          30.    Debtors’ Plan, with the above amendments should be confirmed. The provisions
13   of Chapter 11 have been complied with, and the Plan has been proposed in good faith and not by
14   any means forbidden by law.
15          31.    The requirements for confirmation of the Plan imposed by the Bankruptcy Code,
16   Federal Rules of Bankruptcy Procedure and other applicable law, including the requirements of
17   11 U.S.C. § 1129, have been met.
18          32.    The effective date of the Plan will be the first business day following the date on
19   which the confirmation becomes a final non-appealable order. Debtors are authorized and
20   directed to begin consummation of the Plan on the effective date, including the execution,
21   ratification, or implementation of all loan and security documents authorized or contemplated by
22   the Plan.
23                                       / / / END OF ORDER / / /
24

25

26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                                   GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                               601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                            KENNEWICK, WA 99336-0498
     REORGANIZATION - 7                                                  (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11       Doc 246       Filed 02/23/21    Entered 02/23/21 13:26:16          Pg 7 of 17
1    Presented by:
2    GRAVIS LAW, PLLC
     Attorneys for Debtor R&R Trucking, Inc.
3

4    BY: /s/ John W. O'Leary
       JOHN W. O’LEARY, WSBA #33004
5
     BAILEY & BUSEY, PLLC
6    Attorneys for Debtors Ricardo and Rosa Cantu
7    BY: /s/ Joshua Busey (w/permission)
       JOSHUA BUSEY, WSBA #34312
8
     Approved by:
9
     LEAVY, SCHULTZ, DAVIS
10   Attorneys for Connell Oil
11   BY:     /s/ Justine Koehle   (w/permission)

12   JUSTINE KOEHLE, WSBA #52871
13   ROBERT W. FERGUSON
     Attorney General of Washington State
14
     BY:     /s/ Dina Yunker Frank (w/permission)
15         DINA YUNKER FRANK, WSBA #16889
16
     HUSCH BLACKWELL, LLP
17   Attorneys for BMO Harris Bank
18   BY:
           JONATHAN D. GOLDING, #_____
19

20   BRENEMAN GRUBE OREHOSKI, PLLC
     Attorneys for PACCAR Financial Corp.
21
     BY: /s/ Karen Orehoski (w/permission)__
22     KAREN OREHOSKI, WSBA #35855
23
     OFFICE OF THE UNITED STATES TRUSTEE
24
     BY:
25         JAMES PERKINS, WSBA #12996
26

27
     FINDINGS OF FACT AND CONCLUSIONS OF                                            GRAVIS LAW, PLLC
     LAW REGARDING CONFIRMATION OF                                        601 W. KENNEWICK AVENUE
28
     DEBTORS’ SECOND AMENDED PLAN OF                                     KENNEWICK, WA 99336-0498
     REORGANIZATION - 8                                           (509) 588-0431 / Fax (866) 419-9269

     19-00473-FPC11       Doc 246    Filed 02/23/21   Entered 02/23/21 13:26:16       Pg 8 of 17
R&R TRUCKING, INC. BUDGET
Year 1 - 2021

 REVENUE                                JAN. 2021      FEB. 2021         MAR. 2021      APR. 2021     MAY. 2021     JUN. 2021     JUL. 2021     AUG. 2021    SEP. 2021     OCT. 2021    NOV. 2021    DEC. 2021     Total
 INCOME                               April      May        June       July       August     September October     November   December   January    February   March       Year
 Lease Payment                         $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $474,000.00
 Total                                 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $474,000.00

 EXPENSES                                 JAN. 2021         FEB. 2021     MAR. 2021      APR. 2021     MAY. 2021      JUN. 2021     JUL. 2021    AUG. 2021     SEP. 2021    OCT. 2021    NOV. 2021    DEC. 2021
 Business                             April           May               June          July           August        September October      November    December    January      February     March       Year
 Administrative Claims                       $0.00          $0.00             $0.00         $0.00          $0.00         $0.00      $0.00       $0.00       $0.00        $0.00        $0.00       $0.00        $0.00
 IRS Priority Debt                       $4,222.28      $4,222.28         $4,222.28     $4,222.28      $4,222.28     $4,222.28  $4,222.28   $4,222.28   $4,222.28    $4,222.28   $4,222.28    $4,222.28 $50,667.36
 IRS Secured Debt                        $2,000.00      $2,000.00         $2,000.00     $2,000.00      $2,000.00     $2,000.00  $2,000.00   $2,000.00   $2,000.00    $2,000.00   $2,000.00    $2,000.00 $24,000.00
 WA. State Dept. of L & I                $1,782.95      $1,782.95         $1,782.95     $1,782.95      $1,782.95     $1,782.95  $1,782.95   $1,782.95   $1,782.95    $1,782.95   $1,782.95    $1,782.95 $21,395.40
 OR Dept. of Transportation                $372.04        $372.04           $372.04       $372.04        $372.04       $372.04    $372.04     $372.04     $372.04      $372.04     $372.04      $372.04    $4,464.48
 Franklin County, WA                                                                                                                                                                                           $0.00
 Bank of Eastern WA, Ln Ending 3148     $9,537.25       $9,537.25         $9,537.25     $9,537.25      $9,537.25     $9,537.25  $9,537.25   $9,537.25   $9,537.25    $9,537.25   $9,537.25    $9,537.25 $114,447.00
 Bank of Eastern WA, Ln Ending 3122     $4,928.10       $4,928.10         $4,928.10     $4,928.10      $4,928.10     $4,928.10  $4,928.10   $4,928.10   $4,928.10    $4,928.10   $4,928.10    $4,928.10 $59,137.20
 BMO Harris Bank                        $9,031.06       $9,031.06         $9,031.06     $9,031.06      $9,031.06     $9,031.06  $9,031.06   $9,031.06   $9,031.06    $9,031.06   $9,031.06    $9,031.06 $108,372.72
 PACCAR Financial Corp.                 $5,000.00       $5,000.00         $5,000.00     $5,000.00      $5,000.00     $5,000.00  $5,000.00   $5,000.00   $5,000.00    $5,000.00   $5,000.00    $5,000.00 $60,000.00
 Volvo Financial Services               $1,956.88       $1,956.88         $1,956.88     $1,956.88      $1,956.88     $1,956.88  $1,956.88   $1,956.88   $1,956.88    $1,956.88   $1,956.88    $1,956.88 $23,482.56
 ENGS Commercial Finance                  $508.58         $508.58           $508.58       $508.58        $508.58       $508.58    $508.58     $508.58     $508.58      $508.58     $508.58      $508.58    $6,000.00
 Unsecured Claims                         $150.00         $150.00           $150.00       $150.00        $150.00       $150.00    $150.00     $150.00     $150.00      $150.00     $150.00      $150.00    $1,800.00
 Total                                 $39,489.14      $39,489.14        $39,489.14    $39,489.14     $39,489.14    $39,489.14 $39,489.14 $39,489.14 $39,489.14 $39,489.14 $39,489.14 $39,489.14 $473,766.72



 TOTALS                                  JAN. 2021       FEB. 2021        MAR. 2021     APR. 2021      MAY. 2021      JUN. 2021     JUL. 2021    AUG. 2021     SEP. 2021    OCT. 2021    NOV. 2021    DEC. 2021        Total
 Total Income                          $39,500.00      $39,500.00        $39,500.00    $39,500.00     $39,500.00    $39,500.00    $39,500.00    $39,500.00   $39,500.00    $39,500.00   $39,500.00   $39,500.00 $474,000.00
   Total Expenses                      $39,489.14      $39,489.14        $39,489.14    $39,489.14     $39,489.14    $39,489.14    $39,489.14    $39,489.14   $39,489.14    $39,489.14   $39,489.14   $39,489.14 $473,766.72
 Cash short/extra                          $10.86          $10.86            $10.86        $10.86         $10.86        $10.86        $10.86        $10.86       $10.86        $10.86       $10.86       $10.86     $233.28




                                19-00473-FPC11                          Doc 246              Filed 02/23/21              Entered 02/23/21 13:26:16                          Pg 9 of 17
R&R TRUCKING, INC. BUDGET
Year 2 - 2022

 REVENUE                                JAN. 2022      FEB. 2022         MAR. 2022      APR. 2022         MAY. 2022     JUN. 2022       JUL. 2022      AUG. 2022     SEP. 2022      OCT. 2022     NOV. 2022     DEC. 2022       Total      Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $474,000.00
 Total                                 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $39,500.00 $474,000.00

 EXPENSES                                 JAN. 2022         FEB. 2022     MAR. 2022          APR. 2022     MAY. 2022      JUN. 2022       JUL. 2022     AUG. 2022      SEP. 2022     OCT. 2022     NOV. 2022     DEC. 2022
 Business                             April           May               June          July               August        September      October         November      December       January       February      March         Year
 Administrative Claims                                                                                                                                                                                                             $0.00   $          -
 IRS Priority Debt                       $4,222.28      $4,222.28         $4,222.28     $4,222.28          $4,222.28     $4,222.28      $4,222.28       $4,222.28     $4,222.28      $4,222.28     $4,222.28     $4,222.28    $50,667.36   $   101,334.72
 IRS Secured Debt                        $2,000.00      $2,000.00         $2,000.00     $2,000.00          $2,000.00     $2,000.00      $2,000.00       $2,000.00     $2,000.00      $2,000.00     $2,000.00     $2,000.00    $24,000.00   $    48,000.00
 WA. State Dept. of L & I                $1,782.95      $1,782.95         $1,782.95     $1,782.95          $1,782.95     $1,782.95      $1,782.95       $1,782.95     $1,782.95      $1,782.95     $1,782.95     $1,782.95    $21,395.40   $    42,790.80
 OR Dept. of Transportation                $372.04        $372.04           $372.04       $372.04            $372.04       $372.04        $372.04         $372.04       $372.04        $372.04       $372.04       $372.04     $4,464.48   $     8,928.96
 Franklin County, WA                                                                                                                                                                                                               $0.00   $          -
 Bank of Eastern WA, Ln Ending 3148     $9,537.25       $9,537.25         $9,537.25     $9,537.25          $9,537.25     $9,537.25      $9,537.25       $9,537.25     $9,537.25      $9,537.25     $9,537.25     $9,537.25   $114,447.00   $   228,894.00
 Bank of Eastern WA, Ln Ending 3122     $4,928.10       $4,928.10         $4,928.10     $4,928.10          $4,928.10     $4,928.10      $4,928.10       $4,928.10     $4,928.10      $4,928.10     $4,928.10     $4,928.10    $59,137.20   $   118,274.40
 BMO Harris Bank                        $9,031.06       $9,031.06         $9,031.06     $9,031.06          $9,031.06     $9,031.06      $9,031.06       $9,031.06     $9,031.06      $9,031.06     $9,031.06     $9,031.06   $108,372.72   $   216,745.44
 PACCAR Financial Corp.                 $5,000.00       $5,000.00         $5,000.00     $5,000.00          $5,000.00     $5,000.00      $5,000.00       $5,000.00     $5,000.00      $5,000.00     $5,000.00     $5,000.00    $60,000.00   $   120,000.00
 Volvo Financial Services               $1,956.88       $1,956.88         $1,956.88     $1,956.88          $1,956.88     $1,956.88      $1,956.88       $1,956.88     $1,956.88      $1,956.88     $1,956.88     $1,956.88    $23,482.56   $    46,965.12
 ENGS Commercial Finance                  $508.58         $508.58           $508.58       $508.58            $508.58       $508.58        $508.58         $508.58       $508.58        $508.58       $508.58       $508.58     $6,102.96   $    12,205.92
 Unsecured Claims                         $150.00         $150.00           $150.00       $150.00            $150.00       $150.00        $150.00         $150.00       $150.00        $150.00       $150.00       $150.00     $1,800.00   $     3,600.00
 Total                                 $39,489.14      $39,489.14        $39,489.14    $39,489.14         $39,489.14    $39,489.14     $39,489.14      $39,489.14    $39,489.14     $39,489.14    $39,489.14    $39,489.14   $473,869.68   $   947,739.36


 TOTALS                                  JAN. 2022       FEB. 2022        MAR. 2022      APR. 2022         MAY. 2022      JUN. 2022      JUL. 2022      AUG. 2022      SEP. 2022     OCT. 2022     NOV. 2022     DEC. 2022        Total
 Total Income                          $39,500.00      $39,500.00        $39,500.00    $39,500.00         $39,500.00    $39,500.00     $39,500.00      $39,500.00    $39,500.00     $39,500.00    $39,500.00    $39,500.00 $474,000.00 $       948,000.00
   Total Expenses                      $39,489.14      $39,489.14        $39,489.14    $39,489.14         $39,489.14    $39,489.14     $39,489.14      $39,489.14    $39,489.14     $39,489.14    $39,489.14    $39,489.14 $473,869.68 $       947,739.36
 Cash short/extra                          $10.86          $10.86            $10.86        $10.86             $10.86        $10.86         $10.86          $10.86        $10.86         $10.86        $10.86        $10.86     $130.32 $           260.64




                                  19-00473-FPC11                               Doc 246                   Filed 02/23/21                   Entered 02/23/21 13:26:16                                   Pg 10 of 17
R&R TRUCKING, INC. BUDGET
Year 3 - 2023

 REVENUE                                JAN. 2023      FEB. 2023         MAR. 2023      APR. 2023         MAY. 2023    JUN. 2022     JUL. 2023     AUG. 2023    SEP. 2023     OCT. 2023    NOV. 2023    DEC. 2023     Total    Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $480,000.00
 Total                                 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $40,000.00 $480,000.00

 EXPENSES                                 JAN. 2023         FEB. 2023     MAR. 2023          APR. 2023     MAY. 2023     JUN. 2022     JUL. 2023    AUG. 2023     SEP. 2023    OCT. 2023    NOV. 2023    DEC. 2023
 Business                             April           May               June          July               August      September   October     November    December    January      February    March       Year
 Administrative Claims                     $500.00        $500.00           $500.00       $500.00            $500.00     $500.00     $500.00     $500.00     $500.00    $1,000.00   $1,000.00   $1,000.00    $7,500.00         $     7,500.00
 IRS Priority Debt                       $4,222.28      $4,222.28         $4,222.28     $4,222.28          $4,222.28   $4,222.28   $4,222.28   $4,222.28   $4,222.28    $4,222.28   $4,222.28   $4,222.10 $50,667.18           $ 152,001.90
 IRS Secured Debt                        $2,000.00      $2,000.00         $2,000.00     $2,000.00          $2,000.00   $2,000.00   $2,000.00   $2,000.00   $2,000.00    $2,000.00   $2,000.00   $2,000.00 $24,000.00           $    72,000.00
 WA. State Dept. of L & I                $1,782.95      $1,782.95         $1,782.95     $1,782.95          $1,782.95   $1,782.95   $1,782.95   $1,782.95   $1,782.95       $63.83                           $16,110.38         $    58,901.18
 OR Dept. of Transportation                $372.04        $372.04           $372.04       $372.04            $372.04     $372.04     $372.04     $372.04     $372.04      $372.04     $372.04     $372.04    $4,464.48         $    13,393.44
 Franklin County, WA                                                                                                                                                                                             $0.00         $          -
 Bank of Eastern WA, Ln Ending 3148      $9,537.25      $9,537.25         $9,537.25     $9,537.25          $9,537.25   $9,537.25   $9,537.25   $9,537.25   $9,537.25    $9,537.25   $9,537.25   $9,537.25 $114,447.00          $ 343,341.00
 Bank of Eastern WA, Ln Ending 3122      $4,928.10      $4,928.10         $4,928.10     $4,928.10          $4,928.10   $4,928.10   $4,928.10   $4,928.10   $4,928.10    $4,928.10   $4,928.10   $4,928.10 $59,137.20           $ 177,411.60
 BMO Harris Bank                         $9,031.06      $9,031.06         $9,031.06     $9,031.06          $9,031.06   $9,031.06   $9,031.06   $9,031.06   $9,031.06    $9,031.06   $9,031.06   $9,031.06 $108,372.72          $ 325,118.16
 PACCAR Financial Corp.                  $5,000.00      $5,000.00         $5,000.00     $5,000.00          $5,000.00   $5,000.00   $5,000.00   $5,000.00   $5,000.00    $5,000.00   $5,000.00   $5,000.00 $60,000.00           $ 180,000.00
 Volvo Financial Services                $1,956.88      $1,956.88         $1,956.88     $1,956.88          $1,956.88   $1,956.88   $1,956.88   $1,956.88   $1,956.88    $1,956.88   $1,956.88   $1,956.88 $23,482.56           $    70,447.68
 ENGS Commercial Finance                                                                                                                                                                                         $0.00         $    12,205.92
 Unsecured Claims                         $650.00         $650.00           $650.00       $650.00            $650.00     $650.00     $650.00     $650.00     $650.00    $1,700.00   $1,700.00   $1,700.00 $10,950.00           $    14,550.00
 Total                                 $39,980.56      $39,980.56        $39,980.56    $39,980.56         $39,980.56 $39,980.56 $39,980.56 $39,980.56 $39,980.56 $39,811.44 $39,747.61 $39,747.43 $479,131.52                  $ 1,426,870.88


 TOTALS                                  JAN. 2023       FEB. 2023        MAR. 2023      APR. 2023         MAY. 2023     JUN. 2022     JUL. 2023    AUG. 2023     SEP. 2023    OCT. 2023    NOV. 2023    DEC. 2023        Total
 Total Income                          $40,000.00      $40,000.00        $40,000.00    $40,000.00         $40,000.00   $40,000.00    $40,000.00    $40,000.00   $40,000.00    $40,000.00   $40,000.00   $40,000.00 $480,000.00 $ 1,428,000.00
   Total Expenses                      $39,980.56      $39,980.56        $39,980.56    $39,980.56         $39,980.56   $39,980.56    $39,980.56    $39,980.56   $39,980.56    $39,811.44   $39,747.61   $39,747.43 $479,131.52 $ 1,426,870.88
 Cash short/extra                          $19.44          $19.44            $19.44        $19.44             $19.44       $19.44        $19.44        $19.44       $19.44       $188.56      $252.39      $252.57     $868.48 $     1,129.12




                                  19-00473-FPC11                               Doc 246                   Filed 02/23/21                Entered 02/23/21 13:26:16                              Pg 11 of 17
R&R TRUCKING, INC. BUDGET
Year 4 - 2024

 REVENUE                               JAN. 2024     FEB. 2024     MAR. 2024    APR. 2024     MAY. 2024    JUN. 2024     JUL. 2024     AUG. 2024    SEP. 2024     OCT. 2024    NOV. 2024    DEC. 2024     Total    Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $492,000.00
 Total                                 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $41,000.00 $492,000.00

 EXPENSES                                JAN. 2024     FEB. 2024    MAR. 2024     APR. 2024    MAY. 2024     JUN. 2024     JUL. 2024    AUG. 2024     SEP. 2024    OCT. 2024    NOV. 2024    DEC. 2024
 Business                             April       May         June         July         August      September   October     November    December    January      February    March       Year
 Administrative Claims                  $1,500.00   $1,500.00    $1,500.00    $1,500.00   $1,500.00   $1,500.00   $1,500.00   $1,500.00   $1,500.00    $1,500.00   $1,500.00   $1,500.00 $18,000.00                $    25,500.00
 IRS Priority Debt                                                                                                                                                                             $0.00               $ 152,001.90
 IRS Secured Debt                       $4,950.00   $4,950.00    $4,950.00    $4,950.00   $4,950.00   $4,950.00   $4,950.00   $4,950.00   $4,950.00    $4,950.00   $4,950.00   $4,950.00 $59,400.00                $ 131,400.00
 WA. State Dept. of L & I                                                                                                                                                                      $0.00               $    58,901.18
 OR Dept. of Transportation                                                                                                                                                                    $0.00               $    13,393.44
 Franklin County, WA                                                                                                                                                                           $0.00               $          -
 Bank of Eastern WA, Ln Ending 3148    $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $10,537.25 $126,447.00                             $ 469,788.00
 Bank of Eastern WA, an Ending 3122     $5,328.10   $5,328.10    $5,328.10    $5,328.10   $5,328.10   $5,328.10   $5,328.10   $5,328.10   $5,328.10    $5,328.10   $5,328.10   $5,328.10 $63,937.20                $ 241,348.80
 BMO Harris Bank                        $9,031.06   $9,031.06    $9,031.06    $9,031.06   $9,031.06   $9,031.06   $9,031.06   $9,031.06   $9,031.06    $9,031.06   $9,031.06   $9,031.06 $108,372.72               $ 433,490.88
 PACCAR Financial Corp.                 $5,000.00   $5,000.00    $5,000.00    $5,000.00   $5,000.00   $5,000.00   $5,000.00   $5,000.00   $5,000.00    $5,000.00   $5,000.00   $5,000.00 $60,000.00                $ 240,000.00
 Volvo Financial Services               $1,956.88   $1,956.88    $1,956.88    $1,956.88   $1,956.88   $1,956.88   $1,956.88   $1,956.88   $1,956.88    $1,956.88   $1,956.88   $1,956.88 $23,482.56                $    93,930.24
 ENGS Commercial Finance                                                                                                                                                                       $0.00               $    12,205.92
 Unsecured Claims                       $2,600.00   $2,600.00    $2,600.00    $2,600.00   $2,600.00   $2,600.00   $2,600.00   $2,600.00   $2,600.00    $2,600.00   $2,600.00   $2,600.00 $31,200.00                $    45,750.00
 Total                                 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $40,903.29 $490,839.48                             $ 1,917,710.36


 TOTALS                                  JAN. 2024     FEB. 2024    MAR. 2024     APR. 2024    MAY. 2024     JUN. 2024     JUL. 2024    AUG. 2024     SEP. 2024    OCT. 2024    NOV. 2024    DEC. 2024        Total
 Total Income                          $41,000.00    $41,000.00    $41,000.00   $41,000.00    $41,000.00   $41,000.00    $41,000.00    $41,000.00   $41,000.00    $41,000.00   $41,000.00   $41,000.00 $492,000.00 $ 1,920,000.00
   Total Expenses                      $40,903.29    $40,903.29    $40,903.29   $40,903.29    $40,903.29   $40,903.29    $40,903.29    $40,903.29   $40,903.29    $40,903.29   $40,903.29   $40,903.29 $490,839.48 $ 1,917,710.36
 Cash short/extra                          $96.71        $96.71        $96.71       $96.71        $96.71       $96.71        $96.71        $96.71       $96.71        $96.71       $96.71       $96.71   $1,160.52 $     2,289.64




                                  19-00473-FPC11                        Doc 246               Filed 02/23/21               Entered 02/23/21 13:26:16                              Pg 12 of 17
R&R TRUCKING, INC. BUDGET
Year 5 - 2025

 REVENUE                                JAN. 2025        FEB. 2025         MAR. 2025         APR. 2025        MAY. 2025    JUN. 2025     JUL. 2025     AUG. 2025    SEP. 2025     OCT. 2025    NOV. 2025    DEC. 2025     Total    Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00
 Total                                 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00

 EXPENSES                                 JAN. 2025           FEB. 2025     MAR. 2025             APR. 2025    MAY. 2025     JUN. 2025     JUL. 2025    AUG. 2025     SEP. 2025    OCT. 2025    NOV. 2025    DEC. 2025
 Business                             April             May               June             July        August      September   October     November    December    January      February    March       Year
 Administrative Claims                        $500.00         $500.00            $500.00       $500.00     $500.00     $500.00     $500.00     $500.00     $500.00      $500.00     $500.00     $500.00    $6,000.00               $    31,500.00
 IRS Priority Debt                                                                                                                                                                                             $0.00               $ 152,001.90
 IRS Secured Debt                        $4,950.00        $4,950.00         $4,950.00        $4,950.00   $4,950.00   $4,950.00   $4,950.00   $4,950.00   $4,950.00    $4,950.00   $4,950.00   $4,950.00 $59,400.00                 $ 190,800.00
 WA. State Dept. of L & I                                                                                                                                                                                      $0.00               $    58,901.18
 OR Dept. of Transportation                                                                                                                                                                                    $0.00               $    13,393.44
 Franklin County, WA                                                                                                                                                                                           $0.00               $          -
 Bank of Eastern WA, Ln Ending 3148    $10,900.00        $10,900.00        $10,900.00       $10,900.00 $10,900.00 $10,900.00 $10,900.00 $10,900.00 $10,900.00 $10,900.00 $10,900.00 $10,900.00 $130,800.00                         $ 600,588.00
 Bank of Eastern WA, Ln Ending 3122     $5,550.00         $5,550.00         $5,550.00        $5,550.00   $5,550.00   $5,550.00   $5,550.00   $5,550.00   $5,550.00    $5,550.00   $5,550.00   $5,550.00 $66,600.00                 $ 307,948.80
 BMO Harris Bank                        $9,031.06         $9,031.06         $9,031.06        $9,031.06   $9,031.06   $9,031.06   $9,031.06   $9,031.06   $9,031.06    $9,031.06   $9,031.06   $9,031.17 $108,372.83                $ 541,863.71
 PACCAR Financial Corp.                 $5,000.00         $5,000.00         $4,213.18                                                                                                                     $14,213.18               $ 254,213.18
 Volvo Financial Services               $2,200.00         $2,200.00         $2,200.00        $2,200.00   $2,200.00   $2,200.00   $2,200.00   $2,200.00   $2,200.00    $2,200.00   $2,200.00   $2,200.00 $26,400.00                 $ 120,330.24
 ENGS Commercial Finance                                                                                                                                                                                       $0.00               $    12,205.92
 Unsecured Claims                       $2,600.00         $2,600.00         $3,400.00        $7,600.00   $7,600.00   $7,600.00   $7,600.00   $7,600.00   $7,600.00    $7,600.00   $7,600.00   $7,600.00 $77,000.00                 $ 122,750.00
 Total                                 $40,731.06        $40,731.06        $40,744.24       $40,731.06 $40,731.06 $40,731.06 $40,731.06 $40,731.06 $40,731.06 $40,731.06 $40,731.06 $40,731.17 $488,786.01                         $ 2,406,496.37


 TOTALS                                  JAN. 2025         FEB. 2025        MAR. 2025         APR. 2025        MAY. 2025     JUN. 2025     JUL. 2025    AUG. 2025     SEP. 2025    OCT. 2025    NOV. 2025    DEC. 2025        Total
 Total Income                          $42,000.00        $42,000.00        $42,000.00       $42,000.00        $42,000.00   $42,000.00    $42,000.00    $42,000.00   $42,000.00    $42,000.00   $42,000.00   $42,000.00 $504,000.00 $ 2,424,000.00
   Total Expenses                      $40,731.06        $40,731.06        $40,744.24       $40,731.06        $40,731.06   $40,731.06    $40,731.06    $40,731.06   $40,731.06    $40,731.06   $40,731.06   $40,731.17 $488,786.01 $ 2,406,496.37
 Cash short/extra                       $1,268.94         $1,268.94         $1,255.76        $1,268.94         $1,268.94    $1,268.94     $1,268.94     $1,268.94    $1,268.94     $1,268.94    $1,268.94    $1,268.83 $15,213.99 $     17,503.63




                                  19-00473-FPC11                                   Doc 246                    Filed 02/23/21               Entered 02/23/21 13:26:16                              Pg 13 of 17
R&R TRUCKING, INC. BUDGET
Year 6 - 2026

 REVENUE                                JAN. 2026        FEB. 2026         MAR. 2026         APR. 2026        MAY. 2026    JUN. 2026     JUL. 2026     AUG. 2026    SEP. 2026     OCT. 2026    NOV. 2026    DEC. 2026     Total    Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00
 Total                                 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00

 EXPENSES                                 JAN. 2026           FEB. 2026     MAR. 2026             APR. 2026    MAY. 2026     JUN. 2026     JUL. 2026    AUG. 2026     SEP. 2026    OCT. 2026    NOV. 2026    DEC. 2026
 Business                             April             May               June             July        August      September   October     November    December    January      February    March       Year
 Administrative Claims                        $700.00         $700.00            $700.00       $700.00     $700.00     $700.00     $700.00     $700.00     $700.00      $700.00     $700.00     $700.00    $8,400.00               $    39,900.00
 IRS Priority Debt                                                                                                                                                                                             $0.00               $ 152,001.90
 IRS Secured Debt                        $6,000.00        $6,000.00         $6,000.00        $6,000.00   $6,000.00   $6,000.00   $6,000.00   $6,000.00   $6,000.00    $6,000.00   $6,000.00   $6,000.00 $72,000.00                 $ 262,800.00
 WA. State Dept. of L & I                                                                                                                                                                                      $0.00               $    58,901.18
 OR Dept. of Transportation                                                                                                                                                                                    $0.00               $    13,393.44
 Franklin County, WA                                                                                                                                                                                           $0.00               $          -
 Bank of Eastern WA, Ln Ending 3148    $16,000.00        $16,000.00        $16,000.00       $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $192,000.00                         $ 792,588.00
 Bank of Eastern WA, Ln Ending 3122     $8,300.00         $8,300.00         $8,300.00        $8,300.00   $8,300.00   $8,300.00   $8,300.00   $8,300.00   $8,300.00    $8,300.00   $8,300.00   $8,300.00 $99,600.00                 $ 407,548.80
 BMO Harris Bank                                                                                                                                                                                               $0.00               $ 541,863.71
 PACCAR Financial Corp.                                                                                                                                                                                        $0.00               $ 254,213.18
 Volvo Financial Services                $2,400.00        $2,400.00         $2,400.00        $2,400.00   $2,400.00   $2,400.00   $2,400.00   $2,400.00   $2,400.00    $2,400.00   $2,400.00   $2,400.00 $28,800.00                 $ 149,130.24
 ENGS Commercial Finance                                                                                                                                                                                       $0.00               $    12,205.92
 Unsecured Claims                       $8,500.00         $8,500.00         $8,500.00        $8,500.00   $8,500.00   $8,500.00   $8,500.00   $8,500.00   $8,500.00    $8,500.00   $8,500.00   $8,500.00 $102,000.00                $ 224,750.00
 Total                                 $41,900.00        $41,900.00        $41,900.00       $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $502,800.00                         $ 2,909,296.37


 TOTALS                                  JAN. 2026         FEB. 2026        MAR. 2026         APR. 2026        MAY. 2026     JUN. 2026     JUL. 2026    AUG. 2026     SEP. 2026    OCT. 2026    NOV. 2026    DEC. 2026        Total
 Total Income                          $42,000.00        $42,000.00        $42,000.00       $42,000.00        $42,000.00   $42,000.00    $42,000.00    $42,000.00   $42,000.00    $42,000.00   $42,000.00   $42,000.00 $504,000.00 $ 2,928,000.00
   Total Expenses                      $41,900.00        $41,900.00        $41,900.00       $41,900.00        $41,900.00   $41,900.00    $41,900.00    $41,900.00   $41,900.00    $41,900.00   $41,900.00   $41,900.00 $502,800.00 $ 2,909,296.37
 Cash short/extra                         $100.00           $100.00           $100.00          $100.00           $100.00      $100.00       $100.00       $100.00      $100.00       $100.00      $100.00      $100.00   $1,200.00 $    18,703.63




                                  19-00473-FPC11                                   Doc 246                    Filed 02/23/21               Entered 02/23/21 13:26:16                              Pg 14 of 17
R&R TRUCKING, INC. BUDGET
Year 7 - 2027

 REVENUE                                JAN. 2027        FEB. 2027         MAR. 2027         APR. 2027        MAY. 2027    JUN. 2027     JUL. 2027     AUG. 2027    SEP. 2027     OCT. 2027    NOV. 2027    DEC. 2027     Total    Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00
 Total                                 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00

 EXPENSES                                 JAN. 2027           FEB. 2027     MAR. 2027             APR. 2027    MAY. 2027     JUN. 2027     JUL. 2027    AUG. 2027     SEP. 2027    OCT. 2027    NOV. 2027    DEC. 2027
 Business                             April             May               June             July        August      September   October     November    December    January      February    March       Year
 Administrative Claims                        $700.00         $700.00            $700.00       $700.00     $700.00     $700.00     $700.00     $700.00     $700.00      $700.00     $700.00     $700.00    $8,400.00               $    48,300.00
 IRS Priority Debt                                                                                                                                                                                             $0.00               $ 152,001.90
 IRS Secured Debt                        $6,000.00        $6,000.00         $6,000.00        $6,000.00   $6,000.00   $6,000.00   $6,000.00   $6,000.00   $6,000.00    $6,000.00   $6,000.00   $6,000.00 $72,000.00                 $ 334,800.00
 WA. State Dept. of L & I                                                                                                                                                                                      $0.00               $    58,901.18
 OR Dept. of Transportation                                                                                                                                                                                    $0.00               $    13,393.44
 Franklin County, WA                                                                                                                                                                                           $0.00               $          -
 Bank of Eastern WA, Ln Ending 3148    $16,000.00        $16,000.00        $16,000.00       $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $16,000.00 $12,438.51 $188,438.51                         $ 981,026.51
 Bank of Eastern WA, Ln Ending 3122     $8,300.00         $8,300.00         $8,300.00        $8,300.00   $8,300.00   $8,300.00   $8,300.00   $8,300.00   $8,300.00    $8,300.00   $8,300.00   $8,068.14 $99,368.14                 $ 506,916.94
 BMO Harris Bank                                                                                                                                                                                               $0.00               $ 541,863.71
 PACCAR Financial Corp.                                                                                                                                                                                        $0.00               $ 254,213.18
 Volvo Financial Services                $2,400.00        $2,400.00         $2,400.00        $2,400.00   $2,400.00   $2,400.00   $2,400.00   $2,400.00   $2,400.00    $2,400.00   $2,400.00   $2,400.00 $28,800.00                 $ 177,930.24
 ENGS Commercial Finance                                                                                                                                                                                       $0.00               $    12,205.92
 Unsecured Claims                       $8,500.00         $8,500.00         $8,500.00        $8,500.00   $8,500.00   $8,500.00   $8,500.00   $8,500.00   $8,500.00    $8,500.00   $8,500.00   $8,500.00 $102,000.00                $ 326,750.00
 Total                                 $41,900.00        $41,900.00        $41,900.00       $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $41,900.00 $38,106.65 $499,006.65                         $ 3,408,303.02


 TOTALS                                  JAN. 2027         FEB. 2027        MAR. 2027         APR. 2027        MAY. 2027     JUN. 2027     JUL. 2027    AUG. 2027     SEP. 2027    OCT. 2027    NOV. 2027    DEC. 2027        Total
 Total Income                          $42,000.00        $42,000.00        $42,000.00       $42,000.00        $42,000.00   $42,000.00    $42,000.00    $42,000.00   $42,000.00    $42,000.00   $42,000.00   $42,000.00 $504,000.00 $ 3,432,000.00
   Total Expenses                      $41,900.00        $41,900.00        $41,900.00       $41,900.00        $41,900.00   $41,900.00    $41,900.00    $41,900.00   $41,900.00    $41,900.00   $41,900.00   $38,106.65 $499,006.65 $ 3,408,303.02
 Cash short/extra                         $100.00           $100.00           $100.00          $100.00           $100.00      $100.00       $100.00       $100.00      $100.00       $100.00      $100.00    $3,893.35   $4,993.35 $    23,696.98




                                  19-00473-FPC11                                   Doc 246                    Filed 02/23/21               Entered 02/23/21 13:26:16                              Pg 15 of 17
R&R TRUCKING, INC. BUDGET 2/17/21
Year 8 - 2028

 REVENUE                               JAN. 2028     FEB. 2028     MAR. 2028    APR. 2028     MAY. 2028     JUN. 2028       JUL. 2028      AUG. 2028     SEP. 2028      OCT. 2028     NOV. 2028     DEC. 2028       Total       Cumulative Total
 INCOME                               April      May        June       July       August     September  October    November   December   January    February   March       Year
 Lease Payment                         $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00
 Total                                 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $42,000.00 $504,000.00

 EXPENSES                                JAN. 2028     FEB. 2028    MAR. 2028     APR. 2028    MAY. 2028      JUN. 2028       JUL. 2028     AUG. 2028      SEP. 2028     OCT. 2028     NOV. 2028     DEC. 2028
 Business                             April      May        June       July        August                  September      October         November      December       January       February      March         Year
 Administrative Claims                  $5,000.00 $15,000.00 $15,000.00 $20,000.00                                                                                                                                 $55,000.00   $ 103,300.00
 IRS Priority Debt                                                                                                                                                                                                      $0.00   $ 152,001.90
 IRS Secured Debt                      $10,800.00    $10,800.00    $10,800.00    $1,154.45                                                                                                                         $33,554.45   $ 368,354.45
 WA. State Dept. of L & I                                                                                                                                                                                               $0.00   $    58,901.18
 OR Dept. of Transportation                                                                                                                                                                                             $0.00   $    13,393.44
 Franklin County, WA                                                                                                                                                                                                    $0.00   $          -
 Bank of Eastern WA, Ln Ending 3148                                                                                                                                                                                     $0.00   $ 981,026.51
 Bank of Eastern WA, Ln Ending 3122                                                                                                                                                                                     $0.00   $ 506,916.94
 BMO Harris Bank                                                                                                                                                                                                        $0.00   $ 541,863.71
 PACCAR Financial Corp.                                                                                                                                                                                                 $0.00   $ 254,213.18
 Volvo Financial Services              $12,000.00    $12,000.00    $12,000.00    $9,826.77                                                                                                                         $45,826.77   $ 223,757.01
 ENGS Commercial Finance                                                                                                                                                                                                $0.00   $    12,205.92
 Unsecured Claims                      $11,132.76                                                                                                                                                                  $11,132.76   $ 337,882.76
 Total                                 $38,932.76    $37,800.00    $37,800.00   $30,981.22         $0.00         $0.00           $0.00          $0.00         $0.00          $0.00         $0.00           $0.00 $145,513.98    $ 3,553,817.00


 TOTALS                                  JAN. 2028     FEB. 2028    MAR. 2028     APR. 2028    MAY. 2028      JUN. 2028      JUL. 2028      AUG. 2028      SEP. 2028     OCT. 2028     NOV. 2028     DEC. 2028        Total
 Total Income                          $42,000.00    $42,000.00    $42,000.00   $42,000.00    $42,000.00    $42,000.00     $42,000.00      $42,000.00    $42,000.00     $42,000.00    $42,000.00    $42,000.00 $504,000.00 $ 3,936,000.00
   Total Expenses                      $38,932.76    $37,800.00    $37,800.00   $30,981.22         $0.00         $0.00          $0.00           $0.00         $0.00          $0.00         $0.00         $0.00 $145,513.98 $ 3,553,817.00
 Cash short/extra                       $3,067.24     $4,200.00     $4,200.00   $11,018.78    $42,000.00    $42,000.00     $42,000.00      $42,000.00    $42,000.00     $42,000.00    $42,000.00    $42,000.00 $358,486.02 $ 382,183.00




                                  19-00473-FPC11                        Doc 246               Filed 02/23/21                  Entered 02/23/21 13:26:16                                   Pg 16 of 17
R&R Revised Plan 2/17/21

Total Budget for GU Claims per Year                                                              $     1,800.00 $ 1,800.00 $ 14,550.00 $ 31,200.00 $ 77,000.00 $ 102,000.00 $ 102,000.00 $ 11,132.76
R&R General Unsecured Creditors                        25% Pd in Plan    Percentage of Debt     Pmt in Yr 1      Pmt in Yr 2    Pmt in Yr 3  Pmt in Yr 4   Pmt in Yr 5   Pmt in Yr 6    Pmt in Yr 7   Pmt in Yr 8  Total Pd in Plan
Capital One Bank                    $       7,744.39   $        1,936.10          0.005730087    $         10.31 $       10.31 $       83.37 $      178.78 $      441.22 $       584.47 $      584.47 $      63.79 $         1,956.73
AIG Property & Casualty             $       8,402.88   $        2,100.72          0.006217304    $         11.19 $       11.19 $       90.46 $      193.98 $      478.73 $       634.17 $      634.17 $      69.22 $         2,123.10
OR Dept. of Transportation          $       4,961.78   $        1,240.45          0.003843803    $          6.92 $         6.92 $      55.93 $      119.93 $      295.97 $       392.07 $      392.07 $      42.79 $         1,312.59
WA Dept of L &I - Unsecured                $4,345.12   $        1,086.28          0.003214961    $          5.79 $         5.79 $      46.78 $      100.31 $      247.55 $       327.93 $      327.93 $      35.79 $         1,097.85
Connell Oil                         $   1,133,006.11   $     283,251.53           0.838313051    $     1,508.96 $ 1,508.96 $ 12,197.45 $ 26,155.37 $ 64,550.10 $ 85,507.93 $ 85,507.93 $ 9,332.74 $                       286,269.45
IRS                                 $      21,416.36   $        5,354.09          0.015845999    $         28.52 $       28.52 $      230.56 $      494.40 $ 1,220.14 $       1,616.29 $ 1,616.29 $         176.41 $         5,411.14
Loan from Rosa                      $     110,975.13   $       27,743.78          0.082110678    $        147.80 $      147.80 $ 1,194.71 $ 2,561.85 $ 6,322.52 $             8,375.29 $ 8,375.29 $         914.12 $       28,039.38
Subtotal                            $   1,290,851.77   $     322,712.94           0.955275884    $     1,719.50 $ 1,719.50 $ 13,899.26 $ 29,804.61 $ 73,556.24 $ 97,438.14 $ 97,438.14 $ 10,634.86 $                      326,210.25

Cantu General Unsecured Claims
Discover Bank                      $        2,249.54   $         562.39          0.001664438    $         3.00   $       3.00   $     24.22   $     51.93   $    128.16   $     169.77   $     169.77   $     18.53   $       568.38
Discover Bank                      $       18,140.67   $       4,535.17          0.013422311    $        24.16   $      24.16   $    195.29   $    418.78   $ 1,033.52    $   1,369.08   $ 1,369.08     $    149.43   $     4,583.49
Key Bank                           $       20,390.21   $       5,097.55          0.015086749    $        27.16   $      27.16   $    219.51   $    470.71   $ 1,161.68    $   1,538.85   $ 1,538.85     $    167.96   $     5,151.86
Ally Bank                          $       19,898.85   $       4,974.71          0.014723191    $        26.50   $      26.50   $    214.22   $    459.36   $ 1,133.69    $   1,501.77   $ 1,501.77     $    163.91   $     5,027.72
Subtotal                           $       60,679.27   $      15,169.82           0.04489669    $        80.81   $      80.81   $    653.25   $ 1,400.78    $ 3,457.05    $   4,579.46   $ 4,579.46     $    499.82   $    15,331.45
TOTAL                              $    1,351,531.04   $     337,882.76          1.000172574    $     1,800.31   $   1,800.31   $ 14,552.51   $ 31,205.38   $ 77,013.29   $ 102,017.60   $ 102,017.60   $ 11,134.68   $   341,541.69




                                            19-00473-FPC11                             Doc 246                   Filed 02/23/21                       Entered 02/23/21 13:26:16                                           Pg 17 of 17
